PEARSON, Judge.
The plaintiff appeals a summary judgment dismissing her complaint for damages received in an automobile collision. Although there is no indication of the grounds of the summary judgment, the only possible ground is that advanced by the defendants, that being that the plaintiff is barred by the Florida Automobile Reparations Reform Act because it affirmatively appears without issue that her injuries were not permanent in nature and did not exceed $1,000.
We hold that a genuine issue of material fact appears as to this issue. The depositions of two treating doctors were taken and while permanent injury does not affirmatively appear in either deposition, neither is sufficient to foreclose the possibility of permanent injury. In each case, the doctor simply testified that he expected complete recovery.
The summary judgment appealed is reversed and the cause is remanded for further proceedings. See Graff v. McNeil, 322 So.2d 40 (Fla. 1st DCA 1975). See also Harrison v. McCourtney, 148 So.2d 53 (Fla. 2d DCA 1963).
Reversed and remanded.